SOMMERVILLE, J.
This was originally a suit sounding in damages for fifteen thousand and odd dollars for the death of the son of plaintiffs, alleged to have been killed while in the employ of defendant. There was final •judgment rejecting plaintiffs’ demand reported in 142 La. 1068, 78 South. 119.
Subsequent to the rendition of the final judgment, plaintiffs filed in the original proceedings what they ’have termed a supplemental petition, in which they asked for judgment amounting to $1,010 under the Workmen’s Compensation Act (Act 20 of 1914) for the death of their son. There was judgment striking said supplemental petition from the record; and plaintiffs have appealed.
The amount involved is below the jurisdiction of this court.
It is ordered that this case be transferred to the Court of Appeal for the parish of Orleans, at the cost of plaintiffs.